Hinman, O. J.
The only question which is now made upon this writ of error is, whether the court was correct in *103excluding certain evidence offered by the defendants on the original trial, for the purpose of proving that the complainant was not in possession of the premises at the time she claimed to have been forcibly ejected therefrom, but on the contrary that Joel Wiggins one of the defendants was in possession.
The evidence which was offered to prove this was certainly not very conclusive in its nature, and was very liable to be deprived of any force whatever by evidence of possession acquired by the complainant subsequent to the time to which it' referred. Still, we think it was admissible, and should therefore have been received by the court.
It conduced to show that the title to the premises was in the wife of Joel Wiggins, one of the defendants, and was derived from Wm. W. Hale, who, while a tenant in actual possession, became the absolute owner in fee, and that while he was so a tenant in actual possession he protected his possession by excluding the complainant from coming upon the premises, after having first actually removed her therefrom.
It is true that this was as a time so remote from the particular acts of forcible entry and detainer complained of that the plaintiff might undoubtedly have subsequently obtained peaceable possession and so be entitled to retain it against the acts of force complained of. But .on the question of the admissibility of the evidence the court could not prejudge the case and exclude the evidence because it was inconsistent with evidence previously introduced by the complainant, or which it was expected the complainant would or could introduce. The weight of the evidence offered in the light of the complainant’s evidence, was not therefore the question in passing upon its admissibility. It was to be judged of rather by the effect to be given to it as standing alone, or with evidence tending to show that the possession which Wm. W. Hale once had was continued until it was transmitted to the defendant Wiggins, whose possession was retained until after the acts complained of were committed. And on the question of the admissibility of the evidence this court is bound on a writ of error to regard it in the light in which the commissioner’s court should have regarded it.
*104The argument of the complainant’s counsel, therefore, that from the whole evidence stated in the bill of exceptions it appears that the facts were correctly found by the court of the commissioner and the justice, and consequently there is no error in the whole record taken together, can not be sustained. We can not know that the evidence stated in the bill of exceptions was all the evidence in the case. The presumption is rather the other way. It is not the object or purpose of a bill of exceptions to bring up the whole case for revision, but only some particular ruling or decision of the court that is at the time specially excepted to. Besides, the evidence which we are asked to consider in connection with the excluded evidence, was evidence introduced by the complainant, which may have been overcome by other evidence of the defendants not stated in the bill of exceptions.
For what purpose the complainant’s evidence or some portion of it was stated at all in the bill of exceptions does not appear. It was not excepted to by the defendants, and it does not appear to have been stated in explanation of any question raised by the excluded evidence, and it is wholly immaterial to any question which the defendants raise upon their writ of error.
The excluded evidence showed clearly that a party under whom the defendants claimed, and whose possession they claimed to have been transmitted to one of them, was at a former period in undisputed possession of the premises. If there was nothing else in the case the presumption would be that that possession continued until it was regularly transferred to some other by the party so possessed. The defendants were entitled to the benefit of this presumption, and were deprived of it by the ruling of the court excluding the evidence. And this we do not doubt was an erroneous ruling.
We therefore are of opinion that the superior court was correct in reversing the judgment of the commissioner’s court.
In this opinion the other judges concurred.